Citation Nr: 0621567	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  05-04 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
anemia.

2.  Entitlement to an initial compensable evaluation for 
chronic dermatitis.

3.  Entitlement to service connection for a retinal 
detachment.

4.  Entitlement to service connection for chronic fatigue 
syndrome.

5.  Entitlement to service connection for a left knee 
disability.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1992 to June 
1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefits sought on appeal.

The claim for a left knee disability is addressed in the 
remand attached to this decision and will be remanded to the 
RO through the Appeals Management Center in Washington, D.C.

FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's anemia disorder is productive of hemoglobin 
readings of 10gm/100ml or more.

2.  The competent medical evidence does not demonstrate that 
the veteran's skin condition was productive of exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area or covers at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or that the 
condition requires the use of intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.

4.  The competent medical evidence does not demonstrate that 
the veteran currently has a retinal detachment.

5.  The competent medical evidence does not demonstrate that 
the veteran currently has chronic fatigue syndrome.




CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for anemia have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.117, Diagnostic Code 
7700 (2005).

2.  The schedular criteria for an initial compensable 
evaluation for chronic dermatitis have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, 
Diagnostic Code 7806 (prior to August 30, 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2005).

3.  Service connection for a retinal detachment is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2005).

4.  Service connection for chronic fatigue is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in June 2002 and a rating 
decision in July 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the January 2005 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to these claims.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Compensable Evaluations for Anemia and Chronic Dermatitis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the veteran appealed the original 
assignment of disability evaluations following an award of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Since the veteran timely 
appealed the ratings initially assigned for the disabilities, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claims when the 
disabilities may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Anemia

The RO has evaluated anemia under 38 C.F.R. § 4.117, 
Diagnostic Code 7700.  Under this diagnostic code, where 
hemoglobin is 10gm/100ml or less and asymptomatic, anemia may 
be assigned a noncompensable evaluation.  A 10 percent rating 
may be assigned where hemoglobin is 10gm/100ml or less, with 
findings such as weakness, easy fatigability or headaches.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
anemia under the applicable criteria.

During a VA medical examination in June 2003 additional 
laboratory tests found hemoglobin to be at 11.3.  The 
examiner opined that that the anemia appeared to be stable.  
The examiner also evaluated the veteran's complaints of 
chronic fatigue, but found that the fatigue did not meet six 
or more of the ten criteria for chronic fatigue syndrome, and 
that the fatigue was "at least as likely as not secondary to 
her chronic anemia."

The Board finds that an initial compensable evaluation is not 
warranted.  The competent medical evidence does not show that 
the veteran's condition warrants an initial compensable 
rating, as the medical evidence is void of findings of 
hemoglobin at 10gm/100 ml or less with weakness, easy 
fatigability, or headaches that would meet the schedular 
criteria for an initial compensable claim.  In addition, the 
veteran has not provided, or made reference to, any private 
or VA treatment records showing that the anemia has worsened.

The Board recognizes the veteran's own assertions as to the 
severity of the anemia.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as whether the veteran's current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As a result, the veteran's assertions do not 
constitute competent medical evidence in support of an 
initial compensable evaluation for anemia.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial compensable rating 
for anemia and that claim is therefore denied.

Chronic Dermatitis

Pursuant to the former criteria for dermatitis, a 10 percent 
evaluation was warranted where the skin disability was 
productive of exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (prior to August 30, 2002).

Under the revised criteria for dermatitis, effective August 
30, 2002, a 10 percent rating is warranted for dermatitis or 
eczema that affects at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of the exposed areas affected, or; where 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current regulation.  69 Fed. Reg. 25179 (2004).  The 
effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); 65 Fed. Reg. 33422 (2000); 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
chronic dermatitis under either the old or the revised 
criteria.

A VA medical record from July 2002 provides that the veteran 
sought treatment for chronic dermatitis and was told to 
continue the use of topical steroids.

In a June 2003 VA examination report, the veteran's chronic 
dermatitis was described as stable.  During the examination, 
the veteran reported experiencing a "bump on one area of her 
skin such as her arm or her leg" that would "spread, become 
scaly, then hyperpigmented and then eventually resolve."  
The veteran stated that each episode would last approximately 
one week and denied treatment of the rash with anything other 
than Lidex, a topical corticosteroid treatment.  The veteran 
denied the use of systemic medications for treatment of the 
rash.

The preponderance of the competent medical evidence 
demonstrates that the veteran's skin condition does not cover 
an extensive area of the body.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (prior to August 30, 2002).  The competent medical 
evidence also demonstrates that the veteran's skin condition 
does not involve at least 5 percent, but less than 20 percent 
of the entire body, or at least 5 percent, but less than 20 
percent of exposed areas affected by the condition.  During 
the past 12 months, the condition did not require constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2005).  Although the medical records indicate the 
past use of Lidex cream, a corticosteroid, it was not 
systemic.  The evidence does not show that a systemic therapy 
such as corticosteroids or other immunosuppressive drugs has 
been required during the past 12-month period.  At the most 
recent VA examination, the veteran denied the use of any 
systemic medications for treatment of the rash.

As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as whether the 
veteran's current symptoms satisfy diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, the veteran's assertions do not constitute competent 
medical evidence in support of an initial compensable 
evaluation for chronic dermatitis.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and an initial 
compensable evaluations for chronic dermatitis is denied.

Service Connection for Chronic Fatigue Syndrome and Retinal 
Detachment

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Chronic Fatigue Syndrome

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for chronic fatigue 
syndrome.  The competent medical evidence indicates that the 
veteran does not currently have the condition.

The veteran's service medical records provide that the 
veteran complained of chronic fatigue.  However, the service 
medical records are void of any findings or diagnoses of 
chronic fatigue syndrome.

The VA medical records show that the veteran complained of 
chronic fatigue, but the veteran's condition was not 
diagnosed as chronic fatigue syndrome.

In a June 2003 VA examination report, the examiner opined 
that upon obtaining the veteran's history, the veteran failed 
to meet six or more of the ten criteria necessary for chronic 
fatigue syndrome and that her fatigue was "at least as 
likely as not secondary to her chronic anemia."

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of evidence showing a current 
diagnosis of chronic fatigue syndrome, service connection 
cannot be granted.

As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as whether the 
veteran's current symptoms satisfy diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, the veteran's assertions do not constitute competent 
medical evidence that the veteran has chronic fatigue 
syndrome.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for chronic fatigue syndrome is denied.

Retinal Detachment

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a retinal 
detachment.  The competent medical evidence indicates that 
the veteran does not currently have the condition.  The 
veteran's service medical records are negative for any 
complaints, symptoms, findings, diagnoses of a retinal 
detachment.

In a June 2003 VA examination report, the examiner opined 
there is no definitive evidence of a retinal detachment.  The 
examiner further opined that that the veteran's eyes were 
healthy with good vision after Lasik surgery.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of evidence showing a current 
diagnosis of retinal detachment, service connection cannot be 
granted.

Again, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as one 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, the 
veteran's assertions do not constitute competent medical 
evidence that the veteran has a retinal detachment.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for retinal detachment is denied.


ORDER

An initial compensable evaluation for anemia is denied.

An initial compensable evaluation for chronic dermatitis is 
denied.

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for a retinal detachment is 
denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that a VA examination would be useful in this 
case.  The veteran's service medical records show that she 
complained of left knee pain in July 1994 service  
Patellofemoral syndrome was diagnosed.  She was placed on a 
profile.  June 1994 X-ray reports show a normal left knee.  
The March 1995 separation examination shows no left knee 
complaints, findings, or diagnoses.  A June 2003 VA 
examination diagnosed chronic left knee strain.  A November 
2003 VA examination diagnosed left knee bursitis.

Where the evidence shows a current diagnosed disability; 
establishes that the veteran an event, injury, or disease in 
service; and there is competent evidence showing a possible 
association with military service, VA should obtain a medical 
examination.  38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA joints examination.  The claims 
folder and a copy of this remand should 
be reviewed by the examiner in 
conjunction with the examination.  This 
review should be indicated in the 
examination report.  Specifically the 
examiner should provide the following 
information:

a)  Diagnose any current left knee 
disability.

b)  Is it as likely as not (50 
percent or more probability) that 
any current left knee disability is 
related to the inservice complaints 
of knee pain?

2.  Following completion of the 
foregoing, review the issue on appeal.  
If the decision remains adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


